RONALD LEE GILMAN, Circuit Judge,
concurring in part and dissenting in part.
I concur in the majority’s conclusion that Officer Todd Davidson is entitled to qualified immunity on the ground that he neither testified before the grand jury nor participated in Ayers’s arrest. But I disagree with the majority’s decision to reverse the judgment of the district court with respect to Officer Mark Snowden. I believe that a genuine issue of material fact exists as to whether Officer Snowden showed a reckless disregard for the truth when he testified before the grand jury.
*600The question before us is not whether we would find that Officer Snowden acted with reckless disregard for the truth, but rather whether no reasonable juror could find that he did. As the district court noted, there were a number of omissions in the evidence used to establish probable cause for the indictment. For example, the known conflict in the evidence as to whether the buys were made at Lot 8 or Lot 9 was not disclosed, the assumption that Lot 9 resident Lonnie R. Ayers’s middle initial stood for “Rick” was not confirmed, the occupant of the address listed on the surveillance log of the drug buy on March 19, 2001 (Rick Johnson, Lot 8) was not investigated, and the references to Rick Johnson’s wife Denise and her stepson Brent on the audio recording were not explained. The “reliable” informant, moreover, identified Ayers as the dealer upon being shown only a single driver’s license photograph (of Ayers) rather than an array.
I acknowledge that the two subsequent drug purchases from “Rick” by the confidential informant make more questionable the issue of whether a reasonable juror could find that Officer Snowden showed a reckless disregard for the truth when he testified before the grand jury. Nevertheless, in light of the collective omissions discussed above, I believe that a genuine issue of material fact exists as to whether Officer Snowden showed such reckless disregard. I would therefore affirm the judgment of the district court as it pertains to Officer Snowden.